DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 23, 2022 has been entered.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on July 16, 2018. It is noted, however, that applicant has not filed a certified copy of the CN 201821123226.0 application as required by 37 CFR 1.55.
It is acknowledged that the priority documents for CN 201721045481.3, CN 201821123903.9, and CN 201821123216.7 have been received
Allowable Subject Matter
Claims 1-3, 5-9, 13, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: As discussed during the interview held May 18, 2022, the language “passing around” is supported by the foreign priority documents and the language of “bypassing” in the specification is due to translation of the foreign priority document and “bypassing” is understood to mean “passing around.” Further, the closest prior art of record fail to disclose or teach it obvious to provide the claimed combination of elements as presently claimed. Although Zheng (US 2018/0230741) discloses a lifting push-pull positioning curtain, Zheng (US 2018/0291678) discloses a lift cord passing around posts, and Huang (US 2016/0340975) discloses a plurality of holes, the closest prior art of record fail to further disclose or teach it obvious to provide the device with the positioning hole group in further combination with two lugs and the screw holes in the center wiring posts as specifically claimed and recited in combination with the other elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Johnnie A. Shablack/Primary Examiner, Art Unit 3634